Order enjoining defendants, pendente lite, affirmed, with ten dollars costs ■ and disbursements. We place our affirmance upon the following grounds: The rules and regulations of the department of public markets of the city of New York, approved by the board of estimate and apportionment in 1923, limit “ permits ” to a monthly period only. The regulation complained of provides for “ annual permits.” We are of opinion that the commissioner has thus attempted to modify the rule approved by the board of estimate and apportionment, and that, without that board’s approval, the commissioner’s act was beyond his authority. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.